 CITY STATIONERY, INC. 523City Stationery, Inc. and Unión De Tronquistas De Puerto Rico, Local 901, IBT, AFLŒCIO. Cases 24ŒCAŒ9070 and 24ŒRCŒ8213 September 30, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On June 17, 2002, Administrative Law Judge William N. Cates issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified below and to adopt the recommended Order as modified.2On October 19 and 22, 2001,3 the Respondent dis-charged 20 warehouse employees for seeking to discuss possible wage increases with its president.  The judge found that the discharges violated Section 8(a)(1) and, except for a few employees who had already been rein-stated or who had waived reinstatement and backpay pursuant to settlement agreements, ordered the discrimi-natees reinstated with backpay.  He also ordered that the challenged ballots cast by all of the discriminatees in a Board-conducted representation election be opened and counted.  The Respondent has excepted to the judge™s findings of violations with regard to only two employees, Luis Muler and Eddiel Cruz.  It also argues, contrary to the judge, that the ballots of Baltasar García and Héctor Franco should not be counted because they waived their right to have their votes counted by signing settlement agreements.  Finally, the Respondent contends that the Board should conduct a hearing to determine whether the Union™s showing of interest was sufficient to support its                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s remedy to require the Respondent to remove from its files all references to all of the unlawful discharges and to notify all of the discriminatees in writing that it has done so and that the discharges will not be used against them in any way.  We shall also add a make-whole provision to the Order, which the judge inadver-tently omitted, and conform the language of the notice to that of the Order. 3 All dates are in 2001 unless otherwise indicated.  representation petition.  For the reasons discussed below, we find no merit in these contentions.4The Discharges of Muler and Cruz On Friday, October 19, a group of 17 of the Respon-dent™s warehouse employees attempted to discuss wage increases with the Respondent™s president, Pedro Rodríguez.  Rodríguez ordered them to get back to work or to leave the Respondent™s property.  When the em-ployees left and congregated at the facility™s gate, Rodríguez discharged them, ostensibly for ﬁwork aban-donment.ﬂ The employees stood outside the facility™s gate for the remainder of October 19 and throughout the following week, in protest of the Respondent™s conduct toward them.  The judge found that the discharges of these 17 employees because of their protected concerted activities were unlawful, and the Respondent has not excepted to that finding.   Muler, Cruz, and a coworker, Héctor Franco, were ab-sent from work on October 19.5  On Monday, October 22, they joined the demonstrators at the facility™s gate.  As the judge found, both Rodríguez and the Respon-dent™s attorney, Agustín Gómez, came to the gate that morning; Rodríguez ﬁlooked fixedlyﬂ at the employees standing there, and Gómez spoke to them.  Muler, Cruz, and Franco were discharged that day. Under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Manage-ment Corp., 462 U.S. 393 (1983), a discharge that is al-leged to have been motivated by employees™ protected conduct is subject to a two-step test.  First, the General Counsel must establish that animus against the employ-ees™ protected conduct was a motivating factor in the employer™s discharge decision.  If that showing is made, the Board will find the violation unless the employer proves that it would have discharged the employee even in the absence of protected conduct.  The judge found that the discharges of Muler and Cruz were part of the Respondent™s unlawfully motivated re- 4 We do agree with the Respondent that the judge erred in awarding reinstatement and backpay to former employee Jesús Sánchez.  The parties stipulated at the hearing that Sánchez had waived such remedies by signing a settlement agreement with the Respondent.  We thus mod-ify the remedy, Order, and notice to indicate that Sánchez was dis-charged unlawfully on October 19 and that the Respondent™s files are to be expunged of any reference to that unlawful discharge, but that Sánchez is not entitled to reinstatement or backpay. The Respondent also demands a hearing or reopening of the pro-ceedings to determine backpay amounts. We reject this demand. Back-pay is calculated at the compliance stage of Board proceedings.  See Board™s Rules and Regulations Secs. 102.52; 102.55(a); Board™s State-ments of Procedure Sec. 101.16. 5 They were the only warehouse employees absent that day.     340 NLRB No. 70  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524 sponse to the employees™ attempt to discuss wage in-
creases on October 19.  He fo
und that both men, to the 
Respondent™s knowledge, had taken part in the demon-
stration outside the facility™s gate.  The judge noted that 
Rodríguez sent Muler the same discharge letter that he 
sent to the employees who were discharged on October 
19 (stating that he had abandoned his workpost), and that 

Rodríguez™ letter to Cruz stated that he was being laid off 
in part because of a reorga
nization of the warehouse, 
which Rodríguez admitted was prompted by the employ-
ees™ actions on October 19.  The judge rejected as pretex-
tual the Respondent™s proffered reasons for its actions, 
i.e., that Cruz™ discharge was motivated by economic 
considerations, that Muler had engaged in an ﬁabusive 
pattern of absenteeism,ﬂ and that Cruz demonstrated a 
ﬁlack of disciplineﬂ by not reporting to work on October 
19 as scheduled.  The judge concluded that the Respon-
dent had not shown that it would have discharged either 
man in the absence of his protected concerted activities. 
In exceptions, the Respondent contends that, because 
Muler and Cruz were absent on October 19, they did not 
participate in any concerted activities or, if they did, the 
Respondent could not have known of any such participa-
tion before it discharged them.  For the reasons that fol-

low, we see no basis for rejecting the judge™s finding of a 
violation. 
To begin, even if the Respo
ndent were correct either in 
asserting that Muler and Cruz did not participate in con-
certed activities or that it lacked knowledge of any such 
participation, the judge foundŠand we agreeŠthat 
Muler™s and Cruz™ discharges were part of the larger 
unlawful termination of warehouse employees.
6  The 
Respondent™s discharge on October 22 of every ware-

house employee who had been absent when their co-
workers were discharged one workday earlier strongly 
suggests that the Respondent, on October 22, was finish-
ing the group discharge left uncompleted on October 19.  
In addition, Muler™s discharge letter was identical to 

those received by the 17 empl
oyees discharged on Octo-
ber 19.   
It has long been established that, when an employer 
embarks on a housecleaning mission to rid itself of em-
ployees who engaged in protected conduct, the General 
Counsel is not required to show that the employer had 
particular knowledge of each adversely affected em-
ployee™s protected activities.  
Indeed, if the employer™s 
housecleaning inadvertently l
eads to the discharge of employees who did not engage in such conduct at all, 

their discharges are nonethel
ess unlawful.  See, e.g., 
Ma-                                                          
                                                           
6 As we discuss below, the judge 
also implicitly found that Franco 
had been unlawfully discharged. 
jestic Molded Products v. NLRB
, 330 F.2d 603, 606 (2d 
Cir. 1964) (mass layoff to discourage protected conduct 

constitutes a violation ﬁeven if some white sheep suffer 
along with the blackﬂ). Thus, because Muler and Cruz 
were swept into the unlawful group discharge that began 
on October 19, proof of the Respondent™s knowledge of 
their actual, individual conduct is not necessary for us to 

find their discharges unlawful as well.  
Finally, for the reasons discussed in the judge™s deci-
sion, we agree with the judg
e™s rejection of the Respon-
dent™s asserted nondiscriminatory reasons for discharg-
ing Muler and Cruz.
7  The Respondent™s asserted reliance 
on Cruz™ alleged ﬁlack of disciplineﬂ and Muler™s alleged 
ﬁabusive pattern of absenteeism
ﬂ was clearly pretextual.  
Indeed, the Respondent™s reasons for the discharges, as 
offered at trial, were different from those set forth in the 
employees™ discharge letters.  The pretextual nature of 
the Respondent™s defense bolsters the judge™s finding, 

which we adopt, that the Respondent unlawfully dis-
charged all its warehouse employees because of that 
group™s efforts to discuss wages and benefits.  We there-
fore agree with the judge that the Respondent did not 
demonstrate that it would have discharged Muler and 
Cruz even in the absence of 
their protected conduct, and we affirm the judge™s conclusions that they were unlaw-
fully discharged because of their actual or suspected par-
ticipation in the warehouse employees™ protected con-
certed activity.   
The Representation Election 
A representation election was held on December 3 
among the Respondent™s chauffeurs, chauffeur helpers, 
and warehouse employees in its Caguas, Puerto Rico 
facility.  The election was conducted pursuant to a Stipu-
lated Election Agreement.  The tally of ballots shows 3 
for and 6 against the Union, with 17 challenged ballots, a 
number sufficient to affect the results of the election.  
Sixteen of the challenged ballots were those of employ-
ees discharged on October 19 and 22 and were chal-

lenged by the Board Agent because the voters™ names did 
not appear on the eligibility list.
8   The judge overruled the challenges to all 16 ballots, on 
the ground that all 16 employees had been unlawfully 
discharged.
9  He rejected the Resp
ondent™s argument that 
 7 Like the 17 employees unlawfully discharged on October 19, 
Muler had not missed 3 days of work without notice and therefore did 
not meet the Respondent™s definition of ﬁwork abandonment.ﬂ  
8 The 17th ballot was challenged by the Union on the basis of the 
voter™s familial relationship with an officer of the Respondent.  That 

challenged ballot is not at issue in these proceedings.  
9 The 16 ballots included that of H
éctor Franco.  By this ruling, the 
judge implicitly found that Franco 
had been unlawfully discharged.  
Although no evidence was submitted 
regarding the circumstances of 
Franco™s discharge, the Respondent has not excepted to the judge™s 
 CITY STATIONERY, INC. 525voters Baltasar García and Héctor Franco had waived the 
right to have their ballots counted by settling their claims 
against the Respondent, and ordered that all 16 ballots be 
opened and counted.  The 
Respondent excepts to the 
judge™s conclusion that García and Franco did not waive 
the counting of their ballots.  The Respondent also de-
mands a hearing to consider whether the Union made an 

adequate showing of interest to support the representa-
tion petition.  We reject both contentions. 
1. The judge correctly concluded that Franco and Gar-
cía™s settlement agreements did not effectively waive the 

right to have their ballots counted.  First,
 only Franco and 
García, as individuals, and the Respondent are parties to 

these agreements; the Union wa
s not a party to them and 
they do not purport to bind the Board.  Second, although 
the agreements state that they settle Franco and García™s 
claims as to both the unfair labor practice case and the 
representation case, they do not mention the ballots, even 

though the election had occurred over 2 months before 
the agreements were executed.  Thus, the agreements do 
not clearly express Franco™s and García™s intent to waive 
their rights to have their ballots counted.  
But even if the agreements ex
pressly stated such an in-
tent, we would not give effect to the provision.  The 

judge correctly concluded that allowing challenged bal-
lots to be redeemed in exchange for payment would vio-
late public policy.  Employees may freely choose 

whether or not to vote in a representation election; how-
ever, once they have voted, the ballots they cast are no 
longer within their control.  We have rejected voters™ 
postelection efforts to withdraw their ballots.  
Great Eastern Color Lithographic Corp.
, 131 NLRB 1139 
(1961).  We do not allow parties or individuals to abuse 
our processes or to achieve a desired election outcome by 
pressuring voters to withdraw their ballots.  Id. at 1140Œ

1141.  Moreover, the Union, 
as a party to the election, has an interest in the ballots and the integrity of the rep-
resentation proceedings, an
d individual voters cannot 
waive the Union™s rights.
.10 2. We decline the Respondent™s demand for a hearing 
regarding the adequacy of th
e showing of interest sup-
porting the Union™s representation petition.  Longstand-
ing Board precedent establishes that the showing of in-
terest is an administrative matter and is not litigable by 
                                                                                            
                                                           
overruling of the challenge to his ballot.  We therefore adopt pro forma 
the judge™s implicit finding that 
Franco was unlawfully discharged. 
10 We also agree with the General 
Counsel™s contention that Franco™s 
and García™s ballots are analogous to the ballots of employees who quit 
their employment after the election. 
 Such ballots do not retroactively 
lose their validity because of th
e employees™ postelection action.  
Per-sonal Products Corp.
, 114 NLRB 959, 961 (1955); see also 
Harold M. 
Pitman Co., 303 NLRB 655 (1991); 
Saint-Gobain Industrial Ceramics 
v. NLRB
, 310 F.3d 778, 782 (D.C. Cir. 2002).   
the parties.  
Gaylord Bag Co.
, 313 NLRB 306, 307 
(1993); see also NLRB Casehanding Manual (Part Two) 
Representation Proceedings Secs. 11021; 11028.3; 
11184.  The purpose of the showing of interest ﬁis to 
determine whether the conduct of an election serves a 
useful purpose under the statut
eŠthat is, whether there is 
sufficient employee interest to warrant the expenditure of 
time, effort, and funds to conduct an election.ﬂ  
Gaylord 
Bag, supra at 307.  Investigating the showing of interest 
after the election would consume additional Board re-

sources, rather than conserving
 them.  Thus, as the Board 
has stated, ﬁafter the electio
n the adequacy of the show-
ing of interest is irrelevant.ﬂ
11  Id.  We thus find no basis 
for reconsidering this matter. 
For the foregoing reasons, we affirm the judge™s order 
that the 16 challenged ballots cast by unlawfully dis-
charged employees be opened and counted and that an 
appropriate certification be issued. 
AMENDED CONCLUSIONS OF LAW 
ﬁ3. By discharging on October 19 and 22, 2001, its 
employees Pedro Arzuaga, Luis R. Maysonet, Miguel 
Meléndez, Gerardo Rivera, Emiliano Santos, Ricardo 
Caez, Miguel Rosario, Jesús 
Sánchez, Eric Rodríguez, 
Norberto Hernández, Mario Matos, Carlos Oyola, José 

(Miguel) Rivera, Edwin Ramos, Baltasar García, Carlos 
J. Rodríguez, Misael Rodríguez, Luis Muler, Eddiel 
Cruz, and Héctor Franco, and thereafter refusing to rein-
state Pedro Arzuaga, Luis R. Maysonet, Miguel Melé-
ndez, Gerardo Rivera, Ricardo Caez, Eric Rodríguez, 
Norberto Hernández, Mario Matos, Carlos Oyola, José 
 11 Moreover, the Regional Director has already investigated, and 
found unsupported, the Respondent™s allegation that the showing of 
interest was insufficient or was obtained by fraud.  There is no new 
evidence of fraud that would justify revisiting that issue.  As the Re-
gional Director already concluded,
 the Respondent™s discharged em-
ployees were alleged discriminatees
, with a pending unfair labor prac-
tice charge regarding their discharges, when they signed Union authori-
zation cards, and thus their cards were
 properly included in the count of 
proposed unit members showing an interest in representation.  The 

Respondent™s claim of new evidence that only a few employees signed 

authorization cards is apparently 
based on testimony regarding the 
number of employees who were at the Union hall signing cards 
at a 
particular time and disregards testimony that other employees signed 
authorization cards at other times.   
Member Schaumber fully concurs 
with his colleagues and with 
Board law that ﬁafter the election the adequacy of the showing of inter-
est is irrelevant.ﬂ  He remains perplexed, however, by the Board™s 
precedent his colleagues cite that the 
showing of interest is purely an 
administrative matter and is not litigable
 by the parties.  Sec. 9(c)(1) of 
the Act provides in pertinent part that the Board shall investigate a 

petition and may order an election ﬁ[w]henever a petition shall have 
been filed alleging that a substantial number of employeesﬂ desire 
union representation in collective barg
aining.  Since the statute estab-
lishes a substantiality test, he is unprepared to say that a party cannot 
contest the viability of a petition wh
ich does not, for one reason or 
another, meet this statutory standard. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526 (Miguel) Rivera, Carlos J. Rodríguez, Misael Rodríguez, 
Luis Muler, and Eddiel Cruz, because they engaged in 
protected concerted activities, the Company engaged in 
unfair labor practices in violation of Section 8(a)(1) of 
the Act.ﬂ 
ORDER The National Labor Relations Board orders that the 
Respondent, City Stationery, 
Inc., Caguas, Puerto Rico, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging, refusing to recall, or otherwise dis-
criminating against any employee for engaging in pro-

tected concerted or union activities. 
(b) Telling its employees their reinstatement was held 
up because the Union filed a petition for election. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer 
Pedro Arzuaga, Luis R. 
Maysonet, Miguel Meléndez, 
Gerardo Rivera, Ricardo Caez, 
Eric Rodríguez, Norberto 
Hernández, Mario Matos, Carlos Oyola, José (Miguel) 

Rivera, Carlos J. Rodríguez, Misael Rodríguez, Luis 
Muler, and Eddiel Cruz full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
(b) Make whole the employees listed in the preceding 
paragraph for any loss of earnings or other benefits suf-
fered as a result of the discrimination against them in the 
manner set forth in the remedy section of the decision. 
(c)  Within 14 days from the date of this Order remove 
from its files any reference to the unlawful discharges of 

Pedro Arzuaga, Luis R. 
Maysonet, Miguel Meléndez, 
Gerardo Rivera, Emiliano Sa
ntos, Ricardo Caez, Miguel 
Rosario, Jesús Sánchez, Er
ic Rodríguez, Norberto Hernández, Mario Matos, Carlos Oyola, José (Miguel) 
Rivera, Edwin Ramos, Baltasar García, Carlos J. 
Rodríguez, Misael Rodríguez, Luis Muler, Eddiel Cruz, 
and Héctor Franco, and within
 3 days thereafter, notify 
these employees in writing this has been done and that 

their discharges will not be used against them in any 
way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Caguas, Puerto Rico, facilities copies of the attached 
notice marked ﬁAppendix.ﬂ
12  Copies of the notice, in 
English and Spanish, on forms provided by the Regional 
Director for Region 24, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees are customarily 
posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, 
copies of the notice, in English and Spanish, to all cur-
rent employees and former employees employed by the 
Respondent at any time since October 19, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
IT IS DIRECTED that the Regional Director for Re-
gion 24 shall, within 14 days from the date of this Deci-
sion and Order, open and count the ballots of Pedro Ar-
zuaga, Luis R. Maysonet, Miguel Meléndez, Gerardo 
Rivera, Ricardo Caez, Eric
 Rodríguez, Norberto 
Hernández, Mario Matos, Carlos Oyola, José (Miguel) 
Rivera, Baltasar García, Carlos J. Rodríguez, Misael 
Rodríguez, Luis Muler, Eddiel Cruz, and Héctor Franco.  
The Regional Director shall 
then serve on the parties a 
revised tally of ballots and issue the appropriate certifica-
tion. 
APPENDIX 
NOTICE TO EMPLOYEES 
Posted by the Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
                                                          
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CITY STATIONERY, INC. 527Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge, refuse to recall, or other-
wise discriminate against any of you for engaging in pro-
tected concerted and/or Union activities. 
WE WILL NOT tell you that your reinstatement is be-
ing held up because a petition for a union election was 

filed. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the National Labor Rela-
tions Act. 
WE WILL, within 14 days of the Board™s Order, offer 
Pedro Arzuaga, Luis R. 
Maysonet, Miguel Meléndez, 
Gerardo Rivera, Ricardo Caez, 
Eric Rodríguez, Norberto 
Hernández, Mario Matos, Carlos Oyola, José (Miguel) 
Rivera, Carlos J. Rodríguez, Misael Rodríguez, Luis 
Muler, and Eddiel Cruz rein
statement to their former 
jobs, or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL make the employees listed in the preceding 
paragraph whole for any loss of earnings and other bene-

fits resulting from their discharge, less any net interim 
earnings, plus interest. 
WE WILL within 14 days from
 the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges of Pedro Arzuaga, Luis R. Maysonet, Mi-
guel Meléndez, Gerardo Rivera, Emiliano Santos, Ri-
cardo Caez, Miguel Rosario, Jesús Sánchez, Eric 
Rodríguez, Norberto Hernández, Mario Matos, Carlos 
Oyola, José (Miguel) Rivera, Edwin Ramos, Baltasar 
García, Carlos J. Rodríguez, Misael Rodríguez, Luis 
Muler, Eddiel Cruz, and Héctor Franco, and the refusal 
to reinstate Pedro Arzuaga, 
Luis R. Maysonet, Miguel 
Meléndez, Gerardo Rivera, Ricardo Caez, Eric 
Rodríguez, Norberto Hernández, Mario Matos, Carlos 
Oyola, José (Miguel) Rivera, Carlos J. Rodríguez, Misael 
Rodríguez, Luis Muler, and Eddiel Cruz,
1 and WE 
WILL, within 3 days therea
fter, notify them in writing 
that their discharges will not be used against them in any 

way. 
                                                          
                                                           
1 We need not reinstate or provi
de backpay to six employees who 
were found to have been unlawfull
y discharged.  Emiliano Santos, 
Miguel Rosario, and Edwin Ramos have
 already been reinstated with 
backpay, and Jesús Sánchez, Baltasa
r García, and Héctor Franco have 
signed individual settlement agreemen
ts, by which they waived their 
rights to reinstatement and backpay. 
CITY STATIONERY, INC.  
Miguel Nieves-Mojica, Esq
., for the General Counsel
. Ilsa Y. Figueroa Arus, Esq
., for the Company.
  DECISION STATEMENT OF THE CASE 
WILLIAM N. CATES, Administrativ
e Law Judge. This is an 
unfair labor practice prosecution alleging that City Stationery, 
Inc. (Company) violated Section 
8(a)(1) and (3) of the National 
Labor Relations Act (the Act). 
 The prosecution was brought in 
the name of the General Counsel
 of the National Labor Rela-
tions Board (Board) by the Regional Director for Region 24, 
who issued a complaint and notice of hearing on December 21, 
2001,2 after investigating a charge filed on October 22, by Un-
ion de Tronquistas de Puerto Rico, Local 901, IBT, AFLŒCIO 

(Union).  Also on December 21, the Regional Director for Re-
gion 24 of the Board issued a ﬁReport and Recommendation on 
Challenged Ballots, Notice of 
Hearing and Order Consolidating 
Cases,ﬂ whereby the unfair labor practice case was consolidated 

with representation Case 24ŒRCŒ8213, for trial.  I heard the trial of these consolidated cases in San Juan, Puerto Rico, on 
March 26 and 27, 2002,
3 where the Government and Company 
were represented by counsel, each of whom filed posttrial 

briefs, which I have studied.   
Specifically it is alleged the Company on October 19, termi-
nated the employment of the following employees:  Pedro Ar-

zuaga, Luis R. Maysonet, Migu
el Meléndez, Gerardo Rivera, 
Emiliano Santos, Ricardo Caez, Miguel Rosario, Jesús Sánchez, 
Eric Rodriguez, Norberto Hern
ández, Mario Matos, Carlos 
Oyola, José M. Rivera, Edwin Ramos, Baltazar García, Carlos J. 

Rodriguez, and Misael Rodriguez.  It is also alleged the Com-
pany on October 22, terminated th
e employment of Luis Muler, 
Eddie L. Cruz, and Hector Franco.  It is alleged the Company 

terminated all the above-listed employees because they engaged 
in concerted activities and/or 
because the Company suspected 
they engaged in concerted activities and to discourage employees 

from engaging in these activities.  It is alleged the Company™s 
actions violate Section 8(a)(1) of the Act.  Additionally, it is al-
leged that on/or about October 23, the Company failed and re-
fused to reinstate its employees Norberto Hernández, Luis May-
sonet, Eric Rodriguez, Miguel Rivera, and Ricardo Caez, because 
they joined and/or assisted the Union and engaged in concerted 
activities and to discourage employees from engaging in such 
activities.  It is alleged such conduct on the part of the Company 
violates Section 8(a)(1) and (3) of 
the Act.  It is alleged the Com-
pany on/or about October 24, by an agent, informed employees 
that the reinstatement of certain 
employees to their former posi-
tions of employment was being held up because the Company 
had received a petition for a representation election filed by the 
Union seeking to represent the warehouse employees for the 
 2 All dates are 2001 unless otherwise indicated. 
3  I opened these cases originally
 on January 23, 2002, in San Juan, 
Puerto Rico, and approved a full and complete settlement of the cases.  
Thereafter on March 4, 2002, counsel 
for the General Counsel filed a 
motion requesting to set aside settlement agreement and to request 

reopening of hearing.  On March 7, 2002, I issued an order reopening 
the hearing which resulted in the trial on March 26 and 27, 2002. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528 purposes of collective bargaining.  It is also alleged that on/or 
about October 25, the Company, by an agent, in a telephone con-
versation informed an employee his reinstatement to his former 
position of employment was being held up because a petition for 
an election that had been filed by the Union with the Board.  It is 
alleged these latter two actions 
by the Company violate Section 
8(a)(1) of the Act. 
With respect to the representation case the record reflects the 
Board conducted an election at the Company on December 3, 

among employees in an appropria
te unit with approximately 23 
eligible voters.  Three votes were cast for the petitioner union, 
and six votes were cast against the participating labor organiza-
tion.  There were 17 challenged ballots.  Sixteen of the 17 chal-

lenged ballots are those named 
as having been wrongfully dis-
charged by the Company on either October 19 or 22.
4  A dispo-sition of the unfair labor practice allegations will resolve the 
voting eligibility of
 those employees. 
The Company admits that the Board™s jurisdiction is prop-
erly invoked.
5  The Company admits President Pedro Rodri-
guez and Supervisor Wilma Rodr
iguez are its supervisors and 
agents within the meaning of S
ection 2(11) and (13) of the Act and that Attorney Hustin Gomez Triburcio is an agent of the 
Company within the meaning of Section 2(13) of the Act. 
The Company denies the discharged employees engaged in 
protected concerted and/or union 
activities or that its actions 
violated Section 8(a)(1) and/or (3) of the Act.  The Company 

contends the employees in que
stion abandoned their jobs on 
October 19, and it discharged th
em for legitimate business con-
siderations.  The Company also ur
ges it did not violate the Act 
in any failure to recall any of the employees. 
In the particular circumstance
s described below, my ultimate 
judgment is that the Company viol
ated the Act s
ubstantially as 
alleged in the complaint and I will further conclude the chal-

lenge ballots must be opened and counted.   
FINDINGS OF FACT 
A. An Overview 
The Company is dedicated to the purchase and sale of office 
equipment and supplies to government
al and industrial entities.  
The Company is headquartered in Caguas, but also has facili-
ties in Carolina and Hato Rey, Puerto Rico.  Approximately 64 
of the Company™s 80 employees work at the Company™s 
                                                          
 4 Of those named as wrongfully discharged in the complaint I note 
that 
Emiliano Santos, Edwin Ramos, and Miguel Rosario voted unchallenged
 in 
the election and Jesús Sánchez did 
not vote.  I further note Miguel 
Rosario was amended out of the challe
nged ballots list in the Regional 
Director™s Report and Recomme
ndation on Challenged Ballots. 
5 Specifically the Company admits and I find: (a) that it was timely 
served with copies of the Union™s 
charge; (b) that it is a corporation with an office and place of business 
located in Caguas, Puerto Rico, 
where it is engaged in the retail sale 
of office furniture and supplies; (c) 
that annually it purchases and receives at its place of business in 
Caguas, Puerto Rico, goods and materials valued in excess of $50,000, 
directly from points located outside the commonwealth of Puerto Rico; 

and, therefore, (d) that it is an 
employer engaged in commerce within 
the meaning of Sec. 2(6) and (7) of 
the Act.  It is admitted and I find 
that the Union is a labor organization within the meaning of Sec. 2(5) 

of the Act. 75,000-square-foot office and wa
rehouse headquarters facility 
in Caguas.  The 55,000-square
-foot warehouse portion of the 
facility is divided into two areas, namely, the materials area and 
the equipment area.  It is in the equipment area of the ware-
house where the chauffeurs or deliveries are put together and 
where approximately 95 percent of the warehouse employees 
work. It is the warehouse empl
oyees who are involved in the 
instant case.   
B. The October 19 Meeting 
A meeting of warehouse employ
ees with Company President 
Rodriguez on October 19, and cert
ain actions thereafter, consti-
tute the focal points of this case. 
Employee José Miguel Rivera Baez (Rivera) testified that a 
few days before October 19, he and a ﬁgroupﬂ of warehouse 
employees decided to seek a meeting with Company President 
Rodriguez to discuss, ﬁsome sa
lary increasesﬂ and ﬁsome im-
proved work benefits.ﬂ  Employ
ee Luis Maysonet (Maysonet) 
testified the employees had some 30 days earlier preplanned 
their meeting with Company President Rodriguez.  According 
to Rivera the ﬁgroupﬂ selected
 a spokesperson for their meet-
ing.  Rivera testifie
d ﬁthe majorityﬂ of the warehouse employ-
ees knew ahead of time what was 
going to be discussed at the 
meeting.  Employee Luis An
tonio Muler Figueroa (Muler) 
testified ﬁseveralﬂ of his warehouse coworkers gathered at the 
ﬁNaked Mareﬂ (an entertainment club) on October 18, and 
talked about meeting with Company President Rodriguez the 
next morning to discuss ﬁsome benefitsﬂ that had been offered 
to the warehouse employees, but never given to them. 
The warehouse employees met at the beginning of the work 
shift on October 19, at the warehouse to discuss their employ-
ment-related concerns with Co
mpany President Rodriguez.  
Rivera testified the employees 
waited until 8:10 a.m. for Com-
pany President Rodriguez to arrive and at that time sent Carlos 
Oyola, their group leader, to find Rodriguez and tell him they 
wanted to meet with him.  Company President Rodriguez met 
with the employees at approximate
ly 8:15 a.m. Ri
vera testified 
that Baltazar Garcia and he spoke
 on behalf of the employees.  
Employee Maysonet testified Ga
rcia started the meeting by 
asking Company President Rodriguez, ﬁWhat he was going to 
do . . . in terms of the salary . . . increase.ﬂ  Rivera testified they 
asked about the salary increa
se the warehouse employees had 
been promised by Rodriguez in
 November 2000.  According to 
Rivera, Company President Rodriguez responded by asking the 
employees if they had read the newspapers or watched televi-
sion so as to understand how bad the economic situation was in 
Puerto Rico.  Rivera told Company President Rodriguez if he, 
Rodriguez, thought the economic 
situation was bad in Puerto Rico to put ﬁhimself in our situation where we are making $170 or $180 a weekﬂ Rivera testified, ﬁWell, Mr. Rodriguez was 
upset, and he told us that those of us that did not want to work 
could go home.ﬂ 
C. Company President Rodriguez
™ Response Company President Rodriguez testified he arrived at the 
Company at approximate 8 a.m.
 on October 19, and greeted 
some of the warehouse employees upon his arrival.  He said 
almost all of the warehouse employees were present that morn-
 CITY STATIONERY, INC. 529ing.  Rodriguez recalled that 
around 8:10 a.m. employee Oyola 
told him, ﬁThe guys from the warehouse wanted to speak with 
[him].ﬂ  Rodriguez met with the warehouse employees and 
asked what was going on.  Accord
ing to Rodriguez, employee 
Rivera mentioned a bonus they had talked about in November 
of the previous year.  Rodriguez told Rivera that at the end of 
the year he would take a look at the situation and ﬁthat if they 
would please start to work that there was a lot of work to be 
done.ﬂ  Rodriguez said he to
ld the warehouse employees he 
was not comfortable with the econom
ic situation in Puerto Rico 
at that time.  Rodriguez testified that in addition to the regularly 
scheduled work for October 19, there was an inspection to be 
performed by an inspector from the Puerto Rico Treasury De-
partment on a container of me
rchandise, which required the 
assistance of the warehouse employees in carrying out the in-

spection.  Company President Rodriguez said he told the em-
ployees to please return to work but if they were not going to 
do so to abandon the facilities because there were some people 
who wanted to work.   
D. Outside the Gate 
Employee Rivera testified the employees thereafter moved to 
the parking area and waited to see if Company President Rodri-
guez would communicate further 
with them.  According to 
Rivera, approximately 20 minute
s thereafter Rodriguez again 
spoke with the warehouse employee
s and instructed that they 
leave the parking area and go outside the Company™s facilities.  
Rivera said the employees then 
moved, as a group, outside the 
front gate area of the facilities.
6Rivera testified Company At
torney Gomez, ﬁshowed upﬂ 
where the warehouse employees were just outside the gate later 
that morning (October 19) and told them Company President 
Rodriguez was ﬁa little bit upsetﬂ and asked if the employees 
would give him (Gomez) an opportunity to speak with Rodri-
guez to see what he could mediate between Rodriguez and the 
employees. 
Rivera testified thereafter Co
mpany Supervisor Wilma Rod-
riguez7 showed up outside the gate to speak with the employees 
about what had happened that morning but that Company 
President Rodriguez came and ﬁgrabbed her [Wilma] by an 
arm, and he took her away in a 
not so very nice manner, and he 
told her that she had nothing to say to us.ﬂ 
E. Company President Rodriguez
™ Actions Company President Rodriguez testified that after the ware-
house employees left or abandoned their worksites, he ﬁunder-
stood that they had no interest in 
working that they did not want 
to work and that they had violated the Company™s regulations 
[and] . . . [he then] . . . proceeded to dismiss them.ﬂ  Rodriguez 
                                                          
                                                           
6 Rivera testified those present that morning for the meeting and they 
moved outside the front gate area and thereafter remained were Pedro 
Arzuaga, Luis R. Maysonet, Miguel Meléndez, Gerardo Rivera, Emili-
ano Santos, Ricardo Caez, Miguel Rosa
rio, Jesús Sánchez, Eric Rodri-
guez, Norberto Hernández, Mario 
Matos, Carlos Oyola, José M. 
Rivera, Edwin Ramos, Baltazar García, Carlos J. Rodriguez, and 

Misael Rodriguez. 
7 Wilma Rodriguez is Company President Rodriguez™ daughter and 
serves as the Company™s traffic manager. 
said he had always treated his 
employees well that even when 
times were ﬁvery, very, very bad . . . [he] . . . never laid any one 
of them off . . . and . . . he paid
 them well.ﬂ  Rodriguez said he 
could not understand why the employees would refuse to work 
for him.  He said he prepared dismissal letters for the ware-
house employees at around 11 a.m. on October 19, and thereaf-
ter mailed them to the employees.  The letters signed by Com-
pany President Rodriguez and mailed to the employees dis-
missed that morning are as follows:
8   [Employee™s Name] effective today, October 19, 2001, 
you are hereby discharged from your employment at City 
Stationery, Inc.  The reason 
for having reached this deci-sion is that you abandoned your work post without au-
thorization, which constitutes a serious fault to your duties 
as an employee of City Stationery, Inc. 
The final payment for vacations or any other accrued 
benefit, will be paid the next
 payroll date.  You may come 
by to pickup your check, if you fail to do so, it will be sent 
by mail to the address appearing in your employment re-
cord.  Without anything further fr
om this matter, I remain.   
  Yours truly,  
   Pedro Rodriguez President  
 Company President Rodriguez testified three of the employ-
ees discharged on October 19, namely Edwin Ramos, Emiliano 
Santos, and Miguel Rosario, 
recognized they abandoned their 
jobs, asked for another chance to work for the Company and he 
granted their request.  Company President Rodriguez testified 
he offered reemployment only 
to those who demonstrated to him they knew and understood wh
at they did on October 19 
was wrong. F. Employees Sign Union Cards 
Employee Rivera testified he received his letter of dismissal 
on Saturday, October 20, and late
r that afternoon he and co-

workers Mario Matos and Miguel 
Rosario, went to the Union™s 
hall in San Juan, where they signed cards for the Union.  Em-
ployee Luis Muler testified he also signed a card for the Union 
at the Union™s hall on Saturday, October 20. 
G. The Events of October 22 
According to employee Rivera
 all 17 of the warehouse em-
ployees who were at the Company™s front gate on Friday, Oc-
tober 19, returned to the gate
 on Monday, October 22, along 
with 3 additional coworkers, Luis Muler, Eddiel Cruz, and 
Hector Franco.
9  Employee Muler testified Company President 
Rodriguez came to the front gate on October 22, where the 
employees had gathered and looked directly at him.  Employee 
Rivera said a company vehi
cle had knocked the gate down 
 8 The 17 employees dismissed that morning were the same individu-
als as set forth in fn. 5. 
9 Muler testified he reported back
 problems to the Company on Fri-
day, October 19.  Cruz testified 
he had been suspended for 30 days 
from the Company for a timecard infr
action and was to have returned to 
work on October 19, but did 
not report on that date. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530 where they were at and that Company President Rodriguez 
assisted two employees repair the gate.  Rivera stated Company 
President Rodriguez was ﬁfixedlyﬂ looking at the employees at 
the gate. 
Also on Monday, October 22, Company Attorney Gomez, 
came to where the warehouse employees were assembled at the 
gate and told them Company President Rodriguez wanted to 
speak with some of them.  Thereafter employees Edwin Ramos, 
Carlos Oyola, and Rivera, as well as Company Attorney Gomez 
met with Rodriguez inside the facilities.  According to Rivera, 
Company President Rodriguez told them ﬁhe was working the 
business through some loans and then he was going to reorgan-ize the warehouseﬂ and added ﬁhe was going to say who the 
people who were going to be in that reorganization.ﬂ  Company 
Attorney Gomez then told th
e three warehouse employees he 
was going to prepare a list for Company President Rodriguez of 

the employees who would be coming back to work for the 
Company.  Rivera and the two other employees returned to the 
other assembled employees 
at the front gate.   
H. Company President Rodriguez
™ Account of October 22 
Company President Rodrigu
ez acknowledged meeting with 
three warehouse employees al
ong with Company Attorney 
Gomez on October 22.  Rodriguez said he was unaware of any 
organizational activities by th
e warehouse employees and was 
not aware of any unfair labor practice charges or representation 
petitions being filed at the time he met with the three ware-
house employees.  Rodriguez said he told the employees he had 
to reorganize the warehouse.  Company President Rodriguez 
explained he had to reorganize ﬁbecause [he] no longer counted 
with [the employees].ﬂ Rodriguez further explained that the 
employees had refused to work 
on October 19, and he had to 
organize the warehouse in a way that it would function.  Rodri-

guez told the employees once he
 had completed the reorganiza-
tion and placed the pieces where they needed to be he would 
then decide who to recall to work.  Company President Rodri-
guez said he explained he wo
uld decide specifically which 
employees would be recalled by examining the needs of the 

Company, along with the employees™ needs and seniority.   
I. The Three Discharged After October 19 
1. Eddiel Cruz 
Warehouse employees Muler, Cruz
, and Franco, were absent 
from work and did not participate 
in the activities of their co-
workers on October 19.  On Monday, October 22, Cruz re-
ported for work but could not find his timecard to clock in.  

Cruz went to Company President Rodriguez™ office to find out 
about his missing timecard.  Rodriguez told Cruz he was reor-
ganizing the warehouse and preparing a list of employees to be 

recalled upon completion of the reorganization.  Rodriguez 
asked Cruz for his and coworker Franco™s home telephone 
numbers.  Cruz said he asked Company President Rodriguez 
for a letter on his work status for unemployment purposes.  
Rodriguez told Cruz the Company would mail him one which 
Cruz received on October 25. 
 Rodriguez™ letter follows: 
 October 22, 2001 
 Dear Mr. Eddiel Cruz: 
 Mr. Eddiel Cruz, effective today, October 22, you are 
hereby laid-off as an employee from the City Stationery, 
Inc. Company.  The reason why we have taken the deci-
sion is due to economic reasons, in addition, a reorganiza-
tion of the work area 
will be ca
rried out.  The payment in full for accrued vacations will be paid the 
next payroll day, the same will be sent by mail to the ad-
dress appearing in your record.  Without anything further 
on this matter. 
 Yours Truly, 
  Pedro Rodriguez President 
 Employee Cruz left Rodriguez™ office and joined his co-
workers at the gate telling them what had taken place in Rodri-
guez™ office.  Cruz testified he also joined his coworkers at the 
front gate at the Company on Tuesday, October 23, and 
Wednesday, October 24.  Cruz sa
id the employees carried plac-
ards addressing the benefits 
they wanted from Rodriguez. 
Cruz acknowledged he was given a 30-day suspension prior 
to the events of October 19.  
Cruz explained he was given the 
suspension for having clocked in the timecard of a coworker.  
Cruz also acknowledged he was 
scheduled to return to work 
from that suspension on October 19,
 but did not report for work 
until October 22. 
2. Company President Rodriguez responds 
Company President Rodriguez testified Cruz was to have but 
did not report for work on October 19.  Rodriguez acknowl-
edged giving Cruz a layoff letter 
but stated the letter did not 
reflect the real reason for Cruz™ termination.  Rodriguez ex-
plained the ﬁreal reason was for lack of discipline, for not hav-
ing reported to work on Friday [October 19] as he was sup-
posed to have.ﬂ  Rodriguez ga
ve Cruz the ﬁwrong reasons let-terﬂ in order to enable him to draw unemployment compensa-

tion.  Rodriguez said the economy
 in general, was slow in Oc-
tober, and that he borrowed $2 million to keep the Company 

operating because accoun
ts receivable were slow coming in.   
With regard to the Company™s reorganization Rodriguez tes-
tified; ﬁI decided to reorganize 
[the warehouse] when this group 
of the employees disobeyed . . 
. orders and [decided] not to 
return to work.ﬂ
10   3. Luis Muler 
Employee Muler testified he commenced working for the 
Company in September 2000, and worked until October.  Muler 
said he did not report for work on October 19, because of back 
problems.  Muler said he reporte
d his health-related reasons for being absent to the Company by telephone on October 19.
11                                                            
 10 Rodriguez further explained his 
position by asking counsel, ﬁWhat 
would you do if you were on a boa
t and people who were on the boat 
jumped ship; would you let the boat sink?ﬂ 
11 As noted earlier Muler testified 
that on October 18, he and other 
coworkers met at the ﬁNaked Mareﬂ and discussed meeting with Com-
pany President Rodriguez the next day.  Muler said the employees 
wanted to talk with Rodriguez about 
ﬁsome benefits that he had offered 
us . . . that he never gave us.ﬂ  Mu
ler also went with certain coworkers 
 CITY STATIONERY, INC. 531Muler reported for work on Mond
ay, October 22, but the gates 
were closed.  Some coworkers told Muler the Company™s attor-
ney was going to speak with them.  Muler testified the Com-
pany™s attorney appeared and told the employees Company 
President Rodriguez was not happy with the situation.  A short 
time later Company President Rodriguez showed up at the gate 
where the employees were and, according to Muler, Rodriguez 
and his attorney looked at him 
but said nothing.  Muler was 
given a discharge letter dated Oc
tober 22.  His dismissal letter 
was identical to the those given to the employees dismissed on 
October 19. 
4. Company President Rodriguez responds 
Company President Rodriguez testified Muler had an atten-
dance problem and was often absent the day after being paid.  
Rodriguez said Muler did not report for work on October 19 or 
22, and failed to provide an excuse for either absence.  Rodri-
guez, on cross-examination, stat
ed he did not discharge Muler 
for the number of days he was ab
sent but rather for ﬁthe abu-
sive pattern of absenteeism that he had.ﬂ 
5. Hector Franco 
Hector Franco is also alleged to have been unlawfully dis-
charged on October 22; however, he waived reemployment 
with the Company and the Government no longer seeks any 
remedy with respect to his discharge. 
J. The Charge and Petition 
On October 22, the Union file
d the underlying charge in the 
instant unfair labor practice case and the underlying representa-tion petition that gives rise to the challenged ballots here.   
K. Events of October 23 through October 26 
Muler testified he and his coworkers picketed at the Com-
pany™s front gate on Tuesday, 
October 23, through Friday, Oc-
tober 26.  Muler said they carried picket signs that read; ﬁBetter 

Working Conditionsﬂ and ﬁBetter Salaries.ﬂ   
Rivera testified that around 
1 p.m. on Wednesday, October 
24, while they were picketing at the gate Company Attorney 
Gomez approached and gave him a list of employees that were 
to return to work on Thursday, October 25.  Rivera said the list 
was in Company President Rodriguez™ handwriting which he 
based on 14 years of observing Rodriguez™ handwriting.  The 
list,12 reflected the nicknames for 
employees Norberto Hernan-
dez, Luis Maysonet, Eric Rodriguez, Ricardo Caez, Jorge 
Perez, Edwin Ramos
, and Rivera.  Rivera showed the return-to-
work list to his coworkers and went home for the day.  Rivera 
received a telephone call at home around 5:30 p.m. from Com-
pany Attorney Gomez.  According to Rivera™s uncontradicted 
testimony, Gomez told him those on the return-to-work list 
given him earlier could not do so, ﬁbecause they had found out 

that the Union was in the mist of it and that we were getting 
organized.  And we could not be
 there until that problem had 
been resolved.ﬂ  
                                                                                            
                                                           
to the Union™s hall on Saturday, October 20, and signed a union card.  
Union officials told Muler and others they would be at the Company on 
Monday, October 22. 
12 The list was received in evidence. 
Rivera was not thereafter contacte
d about he or the others re-
turning to work.   
Maysonet testified coworker Norberto Hernandez came to 
his home on October 24, and told him the Company wanted to 
reinstate Maysonet the next da
y, Thursday, October 25.  May-
sonet reported for work on that day and as he headed toward 
the timeclock Company President Rodriguez told him he could 
not report for work until further notice.
13  Maysonet was never 
given any further notice. 
L .Company President Rodriguez
™ Account of the Late 
October Events 
Company President Rodriguez testified the first document he 
received from the Board was the election petition in  Case 24Œ
RCŒ8213 which was filed by the Union on October 22, and 
received by the Company via fax on October 23.  Rodriguez 
said he did not see the petition until the next morning, October 
24.  Rodriguez said the Company received the October 22 un-
fair labor practice charge ﬁaro
undﬂ Thursday, October 25, or 
Friday, October 26.   
Company President Rodriguez testified he did not remember 
telling employees they were not going to be recalled or rehired 
because charges had been filed 
with the Board or that some 
charge against the Company was pending before the Board.  

Rodriguez does; however, acknowledge the following is set forth 
in his pretrial affidavit given to the Board on November 13: 
 The possibility of recalling the employees who were 
discharged was being consider
ed, but it will not be done 
until this impasse is resolved.  When I say until this im-
passe is resolved I refer until the grievance before the 
Board is resolved.  I refer as a grievance to the charge be-
cause of the firing.  In addition to this, it also depends on 
the need arising at the Company. 
.  .  .  . 
This meeting was held at
 the Company showroom.  
Present were Attorney Augustin Gomez, Mr. Mario Ma-
tos, Mr. Angel Gonzalez, Mr. Miguel Rivera, and I.  I do 
not remember if any other person was present in the meet-
ing.  During that meeting, the possibility of employing 
them again was discussed, but since they had received the 
petition for elections, I told them that I had first to resolve 

that matter and I would then let them know.  I believe that 
the first thing I received was the petition for elections.  I 
received the charge for the dismissal afterwards.  Nothing 
else was discussed during that meeting.   
 Company President Rodriguez explained that what is set 
forth in his pretrial Board a
ffidavit was possibly ﬁmisinter-
pretedﬂ by the Board agent that ﬁwhat I meant to say to her was 
that I was going to recruit them once I had reorganized the 
warehouse and reorganized all the work area so that in that way 
be able to call the ones that I needed.ﬂ  
Near the conclusion of his trial testimony Company Presi-
dent Rodriguez stated that in considering whether to reinstate 
 13 Company President Rodriguez acknowledged he told employee 
Maysonet on October 25, he could not return to work until further 
notice.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532 any of the discharged employees he looked at the amount of 
time they had been employed by the Company, the employees™ 
age, and the Company™s needs.  Rodriguez added he did not 
recall those discharged on October 19, because he understood he could not do so until the unfair labor practice charge and the 
election petition pending before the Board had been decided by 
the Board. 
II. DISCUSSION, ANALYSIS, AND CONCLUSIONS 
A. Legal Principles 
A key or central issue here concerns whether the actions of 
the warehouse employees on Octobe
r 19, constituted concerted 
activities protected by the Act.   
The concept of concerted action has its basis in Section 7 of 
the Act.  Section 7 in pertinent part states: 
 Employees shall have the right to self-organization to form, 

join, or assist labor organizations, to bargain collectively 
through representatives of their own choosing, 
and to engage 
in other concerted activities
 for the purpose of collective bar-
gaining or other mutual aid or protection. . . . [Emphasis 
added.] 
 Section 7 of the Act does not us
e the term ﬁprotect concerted 
activitiesﬂ but only ﬁconcerted activities.ﬂ  The statue requires 
that activities under considerati
on be ﬁconcertedﬂ before they 
can be ﬁprotected.ﬂ  
Bethany Medical Center
, 328 NLRB 1094, 
1101 (1999).  The Board in 
Meyers Industries (Meyers I)
, 268 NLRB 493 (1984), set forth the following definition of con-
certed activities:
14 In general, to find an employee™s activity to be ﬁconcertedﬂ 

we shall require that it be engaged in with or on the author-
ity of other employees, and not
 solely by and on behalf of 
the employee himself.  Once the activity is found to be con-
certed an 8(a)(1) violation will be found if, in addition, the 
employer knew of the concerted nature of the employee™s 

activity, the concerted activity was protected by the Act, and 

the adverse employment action at issue (e.g. discharge) was 
motivated by the employee™s protected concerted activity. 
[Footnotes omitted.] 
 It is clear the Act protects discussions between two or more 
employees concerning terms and 
conditions of employment.  
Nothing is more basic ﬁterms and conditionsﬂ of employment 
than wages.  Higher wages is a frequent objective of group 
activity.  Discussions about wage
s are necessary to further such 
a goal.  Discussions by employees
 about wages are protected.  
Trayco of S.C., 297 NLRB 630, 634 (1990).  Stated differently, 
ﬁdissatisfaction due to low wages is the grist on which con-
certed activity feeds.ﬂ  
Whittaker Corp.
, 289 NLRB 933, 934 
(1988), citing Jeannette Corp. v. NLRB, 532 F.2d 916, 919 (3d 
Cir. 1976).  In a group-meeting context, a concerted objective 
may be inferred from the circumstances. 
Whittaker Corp
., su-pra.                                                           
 14 In 
Meyers Industries (Meyers II)
, 281 NLRB 882 (1986), the 
Board held that under certain circumstances a single employee could 
engage in concerted activity within 
the meaning of Sec. 7 of the Act. 
B. The Concerted Activity  
Applying the principles outline
d above it is clear and I find 
the warehouse employees acted c
oncertedly when they, as a 
group, met with Company President Rodriguez on October 19.  
The employees preplanned the meeting deciding in advance 
what they would discuss with the company president, namely 
salary increases and improved wo
rker benefits.  The employ-
ees, who met as a group, selected 
two employees to
 act as their 
spokespersons.  Employees Garcia and Rivera, as the group™s 
spokespersons, specifically aske
d Rodriguez about salary in-
creases.  It is also clear and I find Company President Rodri-

guez knew the employees were ac
ting in concert.  He acknowl-
edged an employee [Oyola] came to him on the morning of 
October 19, and told him 
ﬁthe group from the warehouse 
[wants] to speak with [you].ﬂ 
 Rodriguez spoke with them 
about wages and attempted to pe
rsuade the employees it was 
hard economic times and they shoul
d wait until he could look at 
their wage concerns at the end of the year.  All the warehouse 
employees were present at the October 19 meeting except per-
haps three. The employees™ ac
tion on October 19 was expressly 
and inferentially concerted. 
C. Company Knowledge of Concerted Activity 
It is beyond question and I find the Company knew of the 
concerted nature of its employees activities.  As just noted, 
Company President Rodriguez was requested to meet with the 
warehouse employees, which he in fact did, and discussed wage 
concerns with them.  Company Traffic Manager Wilma Rodri-
guez talked with the employees, albeit briefly before her father 
removed her from the area, about their wage concerns.  Com-
pany attorney Gomez knew of the concerted nature of the em-
ployees activities and even attempted to ﬁmediateﬂ between the 
employees and Company President Rodriguez. 
D. Concerted Prot
ected Activities 
Not only were the employees activities concerted, and 
known by the Company to be c
oncerted, the activities were 
protected by the Act.  Discu
ssions by employees with their 
employer about wages are protected. 
E. The Discharge of th
e Warehouse Employees 
The Company™s discharge of its warehouse employees on 
October 19 violated the Act.  I note the employees engaged in 
concerted activity protected by the Act at approximately 8 a.m. 
on October 19, and Company President Rodriguez discharged 
them at approximately 11 a.m. that same morning.  In his dis-
missal letter to the warehouse employees Company President 
Rodriguez indicated; ﬁ[t]he reason for having reached this deci-
sion [to discharge the employees
] is that you abandoned your 
work post without authorization.ﬂ I, however, find Company 
President Rodriguez ordered th
e warehouse employees out of 
the company facilities on October 19, when they sought to fur-
ther discuss wage concerns with him.  However, even if I con-
cluded the employees walked out to protest his failure to talk 
further about their wage concerns the end result would be the 
same.  Employees, such as those here, may lawfully engage in a 
walkout to protest terms and cond
itions of their employment.  I 
specifically reject the Company™s contention the employees 
 CITY STATIONERY, INC. 533abandoned their jobs in violation of the Company™s rules and 
thus the employees were lawfully discharged.  I also reject the 
Company™s contention it was going through economic hard 
times to justify its actions.  Co
mpany President Rodriguez testi-
fied, in response to one of his 
own counsel™s questions, that he 
terminated the ware
house employees on Oc
tober 19, because they violated his rules and ﬁrefused to work.ﬂ  I find the Com-

pany would not have discharg
ed the warehouse employees but 
for their concerted protected activities. 
F. The October 19 Discharges Violated the Act 
In summary on this point, I find the warehouse employees 
engaged in concerted activity on 
October 19, that was protected 
by Section 7 of the Act and 
the Company violated Section 
8(a)(1) of the Act by discharging the warehouse employees for 
their participation in protected concerted activities.
15G. Discharge of Muler 
I credit employee Muler™s testimony he did not report for 
work on Friday, October 19, beca
use of health problems related 
to his back, and that he reported his health problems to the 
Company on that date.  Muler however knew the warehouse 
employees were going to attempt to meet with Company Presi-
dent Rodriguez on October 19, because Muler and certain co-
workers had discussed such a meeting the night before at a 
local club.  Muler knew the wa
rehouse employees wanted to 
specifically discuss with Rodrig
uez benefits he had promised 
but never gave to the employees.  Muler reported for work on 
Monday, October 22, but according to his testimony, which I 
credit, the gates to the Company were closed.  Muler joined his 
fellow workers outside the front gate and was observed there by 
Company Attorney Gomez and Company President Rodriguez.  
Muler™s dismissal letter from Company President Rodriguez 
was dated October 22, however, it was identical to the letters 
given the warehouse employees 
terminated on October 19. 
The Government established Muler engaged in concerted ac-
tivity protected by the Act by showing Muler joined his co-
workers outside the front gate on the day he was discharged.  
Muler™s coworkers were picketing for better wages and work-ing conditions.  Company President Rodriguez and attorney 
Gomez saw Muler at the Company gate.  The reasons given 
Muler for his discharge were th
e same reasons, found to be 
unlawful, that were given to
 the warehouse employees termi-
nated by the Company on October 19.  Muler™s dismissal was 
just one part of Company President Rodriguez™ larger layoff of 
the warehouse employees because of
 their attempts to discuss wage and benefit concerns with hi
m.  It is also noted Company 

Attorney Gomez told the warehouse employees Company 
President Rodriguez was unhappy with their concerted activi-
ties.  I am persuaded the Gove
rnment has established Rodri-guez™ unhappiness carried over to include Muler as well. 
I find the Company failed to demonstrate it would have 
taken the action it did even if Muler had not joined his fellow-

workers at the gate on October 22.  I reject, as unworthy of 
reliance, Rodriguez™ contention he discharged Muler as a result 
of an ﬁabusive pattern of absenteeism.ﬂ  Even assuming Muler 
                                                          
 15 The names of those wrongfully discharged are set forth in fn. 5 of 
this decision. had an attendance problem it would appear nothing came of it 

until the warehouse employees engaged in concerted protected 
activities which made Rodrigue
z ﬁunhappy.ﬂ  Muler™s October 
19 absence was reported by Muler to the Company and his 
absence on October 22, was to jo
in his coworkers picketing at 
the Company gate. 
I find the Company violated Section 8(a)(1) of the Act when, 
on October 22, it discharged 
its employee Luis Muler. 
H. Discharge of Cruz 
Employee Cruz did not report for work on Friday, October 19, 
which was the date his 30-day suspension for a prior company 
rule infraction had been satisfied.  Cruz attempted to clock in for 
work on Monday, October 22, ho
wever, his timecard was miss-
ing.  Company President Rodriguez told Cruz he was reorganiz-
ing the warehouse and preparing a list of employees to be re-
called upon completion of the reorganization.  Rodriguez asked 
Cruz for his and fellow employee Franco™s home telephone num-
bers in order to contact them about
 recall.   Cruz then left the warehouse and joined his coworkers at the front gate where they 
carried placards addressing their 
concerns with the Company.  
Employees Rivera and Muler testified Company President Rod-

riguez observed the employees™ activity at the gate.   
The evidence establishes Cruz engaged in concerted pro-
tected activity of which the Company was aware.  It is, as set 
forth elsewhere in this decision, quite clear Company President 
Rodriguez was ﬁupsetﬂ with the em
ployees concerted activities.  
Company President Rodriguez laid off employee Cruz on Oc-
tober 22.  Cruz™ layoff letter stat
ed in part, ﬁThe reason why we 
have taken the decision is due to
 economic reasons, in addition, 
a reorganization of the work area
 will be carried out.ﬂ  I find 
the Government established a pr
ima facie case regarding Cruz™ 
termination.  Cruz™ layoff, albeit 1 workday later than others, 
was part of the Company™s overall layoff of the warehouse 
employees on October 19. 
I find the Company failed to demonstrate Cruz™ layoff would 
have taken place even in the absence of his and coworkers con-
certed protected activities.  Comp
any President Rodriguez even 
acknowledged that the reasons set forth in Cruz™ termination 
letter were inaccurate but asserted he provided such inaccurate 
information to enable Cruz to draw unemployment compensa-
tion.  Rodriguez testified the real reason for Cruz™ discharge 
ﬁwas for a lack of disciplineﬂ resulting from his not reporting 
for work on Friday, October 19.  I reject Rodriguez™ assertions.  
First, there is no credible evidence Cruz was ever told his layoff 
was as a result of his failing to report for work on the previous 
Friday.  Second, Rodriguez admits part of the reason for Cruz™ 
layoff was the reorganization of the warehouse.  However, 
Rodriguez acknowledged he only decided to reorganize the 
warehouse after, and as a direct
 result of, the employees con-
certed protected activities.  Thus
, the Company may not validly 
rely on its reorganization to in any manner justify its layoff of 
Cruz. I am persuaded and find the Co
mpany terminated Cruz be-
cause he, along with other warehouse employees, engaged in 
concerted protected ac
tivities and his termination violated Sec-
tion 8(a)(1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534 I. Return-to-Work Plans 
It is undisputed Company President Rodriguez along with 
Attorney Gomez met with three of the warehouse employees 
Rivera, Ramos, and Oyala on Monday, October 22.  At the 
meeting Rodriguez explained he was reorganizing the ware-
house.  Rodriquez told the three employees that when the reor-
ganization was completed he woul
d decide who to recall for 
work.  Attorney Gomez told the employees he would prepare a 

list of employees to be recalled. 
Rivera credibly testified that 
at 1 p.m. on Wednesday, Octo-
ber 25, Attorney Gomez brought him at the front gate a list of 
employees that were to return to
 work the next day.  Rivera 
further credibly testified Attorney Gomez telephoned him at 
home around 5:30 p.m. that same day and told him those on the 
list could not return to work the next day because the Company 
had learned the Union was involved and the employees were 
attempting to get organized.  Gomez added the employees 
could not return to work until
 that problem was resolved. Employee Maysonet was told on October 24, by employee 
Hernandez, that he was to report for work on October 25.  It is 
undisputed Maysonet reported for 
work on that date but was 
told, on his way to the timeclock, by Company President Rod-

riguez not to report for work until further notice.   
Rodriguez could not recall telling employees they were not 
to be recalled or rehired because a charge or petition had been 
filed with the Board.  Rodriguez acknowledged stating in his 
pretrial Board affidavit he had considered recalling the employ-
ees but decided not to until the matter before the Board was 
resolved.  Rodriguez explained in his pretrial Board affidavit; 
ﬁthe possibility of employing them again was discussed but 
since [the Company] had received the petition for election, I 
told them that I had to resolve that matter and I would then let 
them know.ﬂ I find the Company notified certain employees on October 
24, to return for work but on October 25, refused to reinstate 
them because it learned a union was involved filing an election 
petition and an unfair labor practi
ce charge.  It is clear, and I 
find, the Company had plans to recall or rehire certain of its 
employees who were qualified for positions that were vacant 
but it did not do so for unlawfu
lly motivated reasons and its 
actions violate Section 8(a)(3) and 
(1) of the Act.  I reject, as 
unworthy of belief, Company President Rodriguez™ testimony 
that he was simply misinterpreted by the Board™s agent in his 
pretrial Board affidavit.  I likewise reject the Company™s as-
serted defense that Rodriguez held an honest belief that he 
could not recall the employees until the actions before the 
Board were resolved.  Rodriguez had legal counsel throughout 
these actions.  
In summary, I find the Company™s failure to recall its em-
ployees Norbeto Hernandez, Luis
 Maysonet, Eric Rodriguez, 
Miguel Rivera, and Ricardo Cruz
 on or about October 25, was 
because the employees joined or assisted the Union and to dis-
courage employees from engaging in these activities and as 
such violated Section 8(a)(3) and (1) of the Act.
16                                                          
                                                                                             
16 Additionally, I find Company Attorney Gomez™ statement, to 
Rivera that certain employees coul
d not return to work because the 
Union was involved was coercive a
nd independently violates Sec. 
III. REPRESENTATION CASE 
A. Background Pursuant to a Stipulated Election Agreement approved by the 
Acting Regional Director for 
Region 24 on November 1, a se-cret ballot election was conducted on December 3 among the 
employees in the following appropriate collective-bargaining 
unit:  All chauffeurs, chauffeurs helpers, and warehouse employees 
employed by the Company at its place of business located in 
Caguas, Puerto Rico, excluding all other employees, guards 
and supervisors as defined in the Act. 
 The tally of ballots indicated three votes were cast for the 
Union while six votes were cast
 against representation by the 
Union.  Seventeen determinative 
challenges were consolidated 
for hearing with this unfair labo
r practice proceeding.  Sixteen 
of the 17 challenged ballots are those named in the complaint as 
having been wrongfully discharged by the Company on either 
October 19 or 22.  The challenged ballot of Miguel Rosario was 
withdrawn in as much as it was established Rosario voted un-
challenged in the December 3 election. 
B. Resolution of Determinative Challenged Ballots 
Sixteen challenged ballots were challenged by the Board be-
cause the voters names did not 
appear on the voter eligibility 
list.  
In as much as I have concluded that 16 of the challenged bal-
lots were the 16 employees wrongfully discharged by the Com-

pany, I shall overrule the Board™s challenge to those ballots.  
Ms. Desserts, Inc.
, 299 NLRB 236, 237 fn. 8 (1990).  Included 
in these 16 challenged ballots are the ballots of employees Bal-
tazar Garcia and Hector Franco who waived their right to rein-
statement with the Company for compensation.  The two signed 
broad waivers which the Company argues should waive the 
right to have their ballots opened and counted.  I reject the 
Company™s contention.  Challenged ballots may not be re-

deemed by the payment of m
oney because such would be 
against public policy. 
CONCLUSIONS OF LAW 
1. City Stationery, Inc. is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. Union de Tronquistas de Puerto Rico, Local 901, IBT, 
AFLŒCIO is a labor organization 
with the meaning of Section 
2(5) of the Act. 
3. By discharging on October 19 and 22, 2001, its employees 
Pedro Arzuaga, Luis R. Mayson
et, Miguel Meléndez, Gerardo 
Rivera, Emiliano Sant
os, Ricardo Caez, Miguel Rosario, Jesús 
Sánchez, Eric Rodriguez, Norb
erto Hernández, Mario Matos, 
Carlos Oyola, José M. Rivera
, Edwin Ramos, Baltazar García, 
Carlos J. Rodriguez, and Misael Rodriguez, and thereafter re-
 8(a)(1) of the Act.  I likewise find 
that Company President Rodriguez™ 
statement, as contained in his pretri
al affidavit, that the possibility of reemploying the warehouse employees 
was actively considered, but he 
told the employees it could not take place until after the petition for an 
election had been resolved was coer
cive and independently violated 
Sec. 8(a)(1) of the Act.  
TPA, Inc.
, 337 NLRB 282, 283 (2001). 
 CITY STATIONERY, INC. 535fusing to reinstate all of them except Emiliano Santos, Edwin 
Ramos, Miguel Rosario, Baltazar
 García, and Hector Franco, 
because they engaged in protected concerted activities, the 

Company engaged in unfair labor 
practices in violation of Sec-
tion 8(a)(1) of the Act. 
4. By failing and refusing si
nce on or about October 25, 
2001, to reinstate its employees 
Norberto Hernández, Luis R. Maysonet, Eric Rodriguez, 
Miguel Rivera, and Ricardo Caez 
because they joined and/or assisted the Union and to discourage 
employees from engaging in these activities, the Company 
violated Section 8(a)(3) of the Act. 
5. By telling its employees reinstatement to their jobs was 
being held up because an election petition was filed the Com-
pany violated Section 8(a)(1) of the Act. 
6. These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY It having been found the Company has engaged in certain 
unfair labor practices, I recomme
nd it be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the purposes of the Act. 
It is recommended the Company be required, within 14 days 
from the date of this Order, to offer Pedro Arzuaga, Luis R. 

Maysonet, Miguel Me
léndez, Gerardo Rivera, Ricardo Caez, 
Jesús Sánchez, Eric Rodriguez,
 Norberto Hernández, Mario 
Matos, Carlos Oyola, José M. 
Rivera, Carlos J. Rodriguez, 
Misael Rodriguez, Luis Muler, and Eddiel Cruz reinstatement 

to their jobs, or if their former
 jobs no longer exist to substan-
tially equivalent positions, without 
prejudice to their seniority, 
or other rights or privileges prev
iously enjoyed, and make them 
whole for any loss of earnings or other benefits suffered as a 
result of the discrimination against them with interest.  Unem-
ployment compensation shall not be considered interim earn-
ings.  Backpay shall be computed in accordance with 
F. W. 
Woolworth Co., 90 NLRB 289 (1950),
 and interest shall be 
computed in accordance with
 New Horizons for the Retarded
, 283 NLRB 1173 (1987).  I also recommend the Company be 
ordered, within 14 days from the da
te of this Order, to remove 
from the files of the above-listed employees any reference to 
their unlawful discharge, and w
ithin 3 days thereafter, notify 
them in writing this has been done and that their discharge will 
not be used against them in any manner.  I also recommend the 
Company be ordered, within 14 
days after service by the Re-
gion, to post an appropriate notice to employees,
17 copies of which are attached hereto as an ﬁAppendixﬂ for a period of 60 
days in order that employees ma
y be apprised of their rights 
under the Act and the Company™s obligation to remedy its un-
fair labor practices.  The Government does not seek nor do I 
recommend any remedy with respect to employees Emiliano 
Santos, Edwin Ramos, and Migue
l Rosario who have already 
been reinstated and Baltazar Garcia and Hector Franco who 
reached a settlement with the Company whereby they were 
compensated and waived their right to be reemployed by the 
Company. 
[Recommended Order omitted from publication.]  
                                                          
 17 The notices shall be in English and Spanish. 
 